PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/104,415
Filing Date: 17 Aug 2018
Appellant(s): Regina Ragonese



__________________
Justin Tinger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/15/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1,4-6,8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle et al ( GB 2452837) in view of the recipes for “ How to Make Caramel Popcorn” and  “ Valentine’s Pita Crunch” “ and ” Brown Sugar Butter Syrup”
For claim 1,  Coyle discloses a method of making pita snack food product and a pita chip.  The method comprises the steps of preparing pita dough, cutting the dough into strips, cooking the strips, cutting the strips into desired pita shapes, pre-oiling the pita shapes, cooking/drying the pita shaped.  The final pita bakes are equivalent to the claimed pita chip.
Coyle et al do not disclose preparing a liquidfied sugar-based syrup and baking and the combination of layers as in claim 1, the adding of inclusion as in claims 1,5,17-18,the type of coating mix as in claims 4,13-15, the coating step as in claim 6, the temperature as in claim 16 and breaking up the cluster as in claim 8.
For claims 1,5, 17, 18, the recipe for “ Valentine’s pita crunch” teaches to make coated pita crunch by melting candy coating, tossing pita chip into the coating until fully coated, sprinkling with holiday sprinkles which are inclusion and drying.  The holiday sprinkles are like candy.  The inclusions are bonded to the coating.  The coating stays on the pita chips; thus, the coating is bonded to the chips.
For claims 1,2,13,14, the recipe for “ how to make caramel popcorn” teaches  to make a caramel coating for the popcorn by combining butter, sugar, honey, vanilla and salt to form a mixture, bringing to a boil, cook over a medium high flame until the mixture reaches 250 degrees F, removing the mixture from flame and stirring in the baking soda.  Coating the popcorn with the mixture and baking the coated popcorn  for 25 minutes.  The combined butter, sugar and syrup is 98%, the salt is .14% and the baking soda is .2%.
For claims 1,2,13,14, the recipe for “ Brown Sugar Butter Syrup” teaches to make the syrup combining sugar and water to make a mixture, bring it to a boil, stirring until the sugar had dissolved, lowering the heat to medium and allowing the mixture to boil, adding the butter and stirring until the butter had dissolved.  
The final product disclosed in Coyle et al is pita chips that are baked and flavored by oil and flavoring.   The recipe for “ Valentine’s pita crunch” teaches to coat pita chips with coating and inclusions are added.  The chips would have the hardened candy-coated layer, the inclusion on top of the hardened layer and the chip layer below the hardened coating layer.  The layers are formed by coating the pita chips with coating and then let the coating hardened.  The recipe shows such processing steps.  Thus, any property resulting from the coating would also be present in the prior art.  It is also notoriously well known in the art that pita chips come in many different flavors.  It would have been obvious to one skilled in the art to coat the pita chips disclosed in Coyle with coating as taught in the Valentine’s pita crunch when desiring to form coated pita chips having different taste, texture and flavor.  The coating in the recipe is not the same as claimed.  However, it would have been obvious to one skilled in the art to use different types of coating material depending on the taste, texture and flavoring desired.  For instance, it would have been obvious to one skilled in the art to use the caramel, syrup coating  in the recipe for caramel popcorn when desiring to form sweet-coated pita chips having caramel flavoring. It would have been obvious to one skilled in the art to use such coating syrup when desiring a caramel flavoring on the pita chip.  It would have been obvious to following the teaching of the recipe to make the caramel syrup. The hardening of the coating takes place when the product is baked and would inherently occur in the prior art.  It would have been obvious to use sea salt versus regular salt as an obvious matter of preference.  It would also have been obvious to use starch instead of baking soda when desiring to thicken the syrup.  Starch is well known to use for such purpose.  Furthermore, the claim is not limiting because the replacing with starch is optional as claim 14 recites “ may be replaced with corn starch”.  While the recipe teaches to make the caramel coating by adding the butter as the same time as the other ingredients, it is also known in the art to make syrup as shown in the recipe for “ brown sugar butter syrup”  by dissolving the sugar and water first at high heat and then adding the butter.  It would have been obvious to one skilled in the art to vary the steps of making syrup as an obvious matter of preference as steps for forming recipes can vary among individuals.  Applicant has not established any criticality or unexpected results with the claimed sequence.  The two obvious techniques to adding inclusion is either to add after coating or to add the inclusions into the coating.  It would have been readily apparent to one skilled in the art to use one or the other.   Since the making of syrup is known in the art, it would have been within the skill of one in the art to determine the appropriate temperature without undue experimentation.  It would have been obvious to one skilled in the art to determine the proportion of ingredients depending on the taste , flavor and consistency desired.  It would also have been obvious to use water to facilitate the dissolving of the sugar and to dilute the syrup depending on the consistency desired.  Generally, difference in concentration and temperature does not amount to patentability in absence of showing of unexpected result and criticality. The steps of tossing and breaking up the cluster would have been readily apparent to one skilled in the art if the chips are placed closed together during baking and they stick to each other.  All the claimed steps of coating are well known in the art; it would have been within the skill of one in the art to determine the coating technique depending on the extent of coating desired.  For instance, if a uniform and total coverage of the chip is desired, it would have been obvious to submerge the chips in the coating mixture as shown in the Valentine’s pita crunch recipe.  It would have been obvious to cool the product  so that the coating is set and be ready for consumption and packaging if the product is package.  Such step would have been readily apparent to one skilled in the art.  It would have been well within the skill of one in the art to determine the appropriate cooling temperature.  It would have been obvious to add inclusion and to select any particular inclusion as an obvious matter of preference depending on the taste and flavor desired.  
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
(2) Response to Argument
On pages 9-11 of the appeal brief, appellant argues that the rejection is based on hindsight and that the examiner is merely using appellant’s claims as a roadmap to simply pick and choose purportedly matching elements from the prior art references.  This argument is not persuasive.  Appellant makes a general argument without any detailed analysis of why the rejection is improper or why one skilled in the art would not have made the combination proposed in the rejection. In response to appellant’s  argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the knowledge is clearly not gleaned from appellant’s disclosure.  Coyle discloses pita snack.  A pita snack is a pita chip.  The difference is only in terminology.  There is no parameter in the claims to distinguish between pita chip versus pita snack.  Coyle teaches to oil and flavor the pita snack. The final product disclosed in Coyle et al is pita chips that are baked and flavored by oil and flavoring.  The flavoring in Coyle is not disclosed as a liquefied sugar-based syrup.  However, coating pita chips with liquidfied sugar-based syrup is known in the art.  The recipe for “ Valentine’s pita crunch” teaches to coat pita chips with coating and inclusions are added.  The coating is a candiquik candy coating.  Since the coating is a candy coating, it would be sweet similar to the claimed sugar-based syrup. The chips would have the hardened candy-coated layer, the inclusion on top of the hardened layer and the chip layer below the hardened coating layer.  The layers are formed by coating the pita chips with coating and then let the coating hardened.  The recipe shows such processing steps.  Thus, any property resulting from the coating would also be present in the prior art.  The picture in the recipe shows a chip covered with coating and topped with inclusions.  It would have been obvious to one skilled in the art to coat the pita chips disclosed in Coyle with coating as taught in the Valentine’s pita crunch when desiring to form coated pita chips having different taste, texture and flavor due to the coating and inclusions.  The coating in the Valentine’s pita crunch recipe is not the same as claimed.  However, it would have been obvious to one skilled in the art to use different types of coating material depending on the taste, texture and flavoring desired.  For instance, it would have been obvious to one skilled in the art to use the caramel, syrup coating  in the recipe for caramel popcorn when desiring to form sweet-coated pita chips having caramel flavoring. It would have been obvious to one skilled in the art to use such coating syrup when desiring a caramel flavoring on the pita chip.  It would have been obvious to following the teaching of the recipe to make the caramel syrup. The recipe  for caramel popcorn teaches to form the coating on a food substrate.  It would have been readily obvious to use the coating on a different substrate such as pita chips with reasonable expectation of success because chips are also food substrate. 
On page 11, appellant argues that the Pita Crunch fails to teach how the melted candy coating binds to the pita chips and provides no teaching of a coating as required by claim 1.  This argument is not persuasive because the argument is based on the lack of disclosure of the same wordings as use in the claim. A difference in terminology does not distinguish the claimed method from the prior art.  The picture in the recipe clearly shows that the coating covers the pita chips.  Also, the recipe states “to toss handfuls of pita chips in melted Candiquik until fully coated”.  If the chips are fully coated, the coating binds to the chips.  The chip is underneath the coating; thus, there is the combination of chip and coating.  The picture also shows that the inclusions are bonded to the coating.  Appellant argues the melted candy coating cannot be considered factually equivalent to the unique sugar-based syrup coating of claim 1.  It is not stated in the rejection that the melted candy coating is equivalent to the claimed sugar-based syrup coating.  The Pita Crunch recipe is used to show that it’s known to coat pita chips with liquidfied sugar coating.  It would have been obvious to vary the type of coating depending on the taste, flavor and texture desired.  The claimed sugar-based syrup coating is known in the art as shown in the Caramel Popcorn Recipe. Appellant argues the Caramel Popcorn Recipe and the Brown Sugar Butter Syrup Recipe are legally and factually deficient for similar reason, namely a lack of disclosure concerning either the specifically recited method steps or the resulting structure claimed.  This argument is not persuasive.  Appellant does not specifically point to what method steps or structure.  The recipe for “ Caramel Popcorn “ teaches the steps to make the sugar-based syrup coating” and to coat the popcorn with the coating by adding the popcorn to the coating syrup.  The coated popcorn is baked and then cooled.  If pita chips are used as the food substrate, it would have been readily apparent to one skilled in the art to follow the same steps of coating, baking and cooling.  The hardening of the coating layer results from baking and the recipe teaches the step.  The coated chips will have the combination of chip and coating layer and a hardened syrup layer.  While the “ Caramel Popcorn”  recipe teaches to make the caramel coating by adding the butter as the same time as the other ingredients, it is also known in the art to make syrup as shown in the recipe for “ brown sugar butter syrup”  by dissolving the sugar and water first at high heat and then adding the butter.  It would have been obvious to one skilled in the art to vary the steps of making syrup as an obvious matter of preference as steps for forming recipes can vary among individuals.  Contrary to appellant’s argument, the recipes do teach the steps and structure recited in the claim.  Appellant argues that it is never appropriate to rely solely on common knowledge in the art without evidentiary support in the record.  The basis of this argument is not clear as appellant does not point out what the common knowledge is.  As explained above, the two recipes teach the steps of making the syrup and of coating a food substrate with the syrup.
On page 13, appellant argues that the rejection of dependent claims are even more facially deficient as they are purely conclusory with no articulated rationale.  The examiner respectfully disagrees.  Appellant points to claims 4, 5,6,8,13,14,15,16,17,18.  The syrup in claim 4 includes honey.  The recipe for “ Caramel Popcorn” teaches to make sugar-based syrup containing honey.  The inclusion in claim 5 includes candy.  The Valentine Pita Crunch recipe teaches to use sprinkles which can be considered as candy.  Furthermore, the rejection takes the position that it would have been obvious to use any particular inclusions depending on the taste and flavor desired.  Appellant does not challenge or present any analysis to show varying the inclusion depending on taste and flavor would not have been obvious to one skilled in the art.  One of the method in claim 6 for applying the syrup to the pita chip is by submerging the pita chip into the coating mix.  The recipe for Valentine’s Pita Crunch teaches to toss the pita chips in the melted Candiquik until fully coated.  This the same as one of the technique cited in claim 6.  As to claim 8, the rejection takes the position that  breaking up the cluster would have been readily apparent to one skilled in the art if the chips are placed closed together during baking and they stick to each other.  Appellant does not present any argument or evidence to show why such step would not have been obvious to one skilled in the art.  A 103 rejection must take into consideration the skill of one in the art and the concept that would have been readily apparent to one skilled in the art.  Claim 13 recites vanilla extract.  The recipe for “ Caramel Popcorn” teaches to make syrup containing vanilla.  Claim 14 recites sea salt.  The recipe for “ caramel popcorn” teaches to add salt to the syrup.  The use of sea salt would have been an obvious matter of preference as sea salt is widely available.  Appellant does not argue why such usage would not have been obvious.  Claim 14 does not positively claim corn starch because the claim recites “ the baking soda may be replaced with corn starch”.  The use of “ may be” indicates that corn starch is optional.  With respect to claim 15, the examiner takes the position that  it would have been obvious to one skilled in the art to determine the proportion of ingredients depending on the taste , flavor and consistency desired.  Appellant merely points out the limitation without presenting any argument or analysis for why such position would not have been obvious. With respect to claim 16,  the same position is taken for the cooling step.  The recipes teach to cool the coated product.  It would have been within the skill of one in the art to determine the cooling temperature without undue experimentation.  With respect to claims 17, the Valentine’s Pita Crunch recipe teaches to sprinkle the inclusions after the pita chip are coated and then leave to dry.  With respect to claim 18, the two obvious techniques to adding inclusion is either to add after coating or to add the inclusions into the coating.  It would have been readily apparent to one skilled in the art to use one or the other.   
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Appellant argues that the use of In re Levin is not appropriate because claim 1 is clearly directed to specific structure.  The examiner respectfully disagrees.  The claims are directed to a method of making coated pita chip which includes the step of coating the pita chip.  The structure as argued by applicant is the result of a coating step in which the recipes for making Valentine’s pita crunch and  “ Caramel Popcorn” teach.  The method does fall under the general unpatentability of food recipes.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIEN T TRAN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792         
                                                                                                                                                                                               /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.